UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                               No. 96-30720
                             Summary Calendar




                              HELEN M. SAVOY

                                                      Plaintiff-Appellant,


                                  VERSUS


                            METHODIST HOSPITAL


                                                        Defendant-Appellee



            Appeal from the United States District Court
                For the Western District of Louisiana
                             (96-CV-226)
                          November 26, 1996


Before SMITH, DUHÉ and BARKSDALE, Circuit Judges.

PER CURIAM:1

      Appellant Savoy sued Methodist Hospital of Houston, Texas in

Louisiana   for   damages   arising    from   the   death   of   her   husband

allegedly resulting from blood transfusions administered to him

while hospitalized in Houston.        Appellant contended that the blood

administered was contaminated which caused her husband’s death.


  1
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
The hospital successfully moved to dismiss under Rule 12(b)(2) for

lack of personal jurisdiction.   The district court correctly ruled

that under both Louisiana and Texas law, the administering of blood

was a medical service and not the sale of a product, and that the

hospital lacked the necessary minimum contacts with Louisiana to

make it amenable to suit in Louisiana.     We agree for the reasons

stated by the district court.

     Appellant contends that the district court erred in its

“stream of commerce” analysis because it relied on the 1990 version

of Louisiana Civil Code Article 2322.1.     It is correct that the

court relied on the 1990 version and not the version in effect at

the time the blood was administered.   The analysis is not adversely

affected by this fact, however, because it is clear that under both

Texas and Louisiana law in effect at the time of the transfusions,

blood was not a product.

     Alternatively, even if blood was considered a product, there

are still insufficient contacts by the hospital with Louisiana to

make it amenable to suit in Louisiana.

     AFFIRMED.




                                 2